Citation Nr: 1801257	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-03 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from May 1958 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2013 notice of disagreement, the Veteran appealed the denials of service connection for bilateral hearing loss and tinnitus only.  The RO issued a statement of the case in January 2015 and the Veteran perfected his appeal of these issues with a February 2015 VA Form 9.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was caused by his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have all been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

The Board has considered the Veteran's claims and taken appropriate action based on the evidence of record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran underwent a VA examination in conjunction with this claim in January 2011.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, but declined to provide a medical opinion stating that none could be provided without resorting to speculation.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 60, 65, and 65 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 65, 70, and 80 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 88 percent for the right ear and 76 percent for the left ear.  These findings are sufficient to show a hearing loss disability for VA purposes.

The Veteran stated that his hearing trouble began shortly after service, noting that he was living with his parents at the time and they kept telling him to get his ears checked.

His service treatment records are silent with regard to any diagnosis of or treatment for hearing loss or tinnitus.  The Veteran has reported exposure to loud noises from guns, as a mechanic, and as part of the armored infantry without protective equipment.  His DD 214 shows a military occupational specialty of track vehicle mechanic.  He also reported an in-service incident wherein an explosive device detonated in his hands while serving in Kentucky, causing loss of consciousness and hearing.  There is no record of an explosive device detonating in his hands.  There is a record of treatment for erythema on the left hand, but this was not associated with an explosion.

The remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  In a June 2012 addendum opinion, the January 2011 VA examiner found that the Veteran's bilateral hearing loss and hearing loss were less likely as not caused by noise exposure in service, noting normal hearing at discharge and the absence of any complaints of tinnitus during service.  By contrast, in a November 2017 private opinion the Veteran's doctor found that his hearing loss and tinnitus were likely due to his exposure to high-intensity sound waves, based on his in-service exposure to loud noise decibel wave sounds while working with M60 Armor Division Tanks utilized on a 24-hour basis for a few months' time period and his sensory neural hearing loss validated by tympanometry.  In making this determination, he relied on medical literature including a November 2009 article in the Journal of Neuroscience.  Thus, the record appears to be in relative equipoise on the question of whether the current bilateral hearing loss and tinnitus caused by the Veteran's military service. As reasonable doubt is to be resolved in the Veteran's favor, all elements are met and service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss granted.

Service connection for tinnitus granted.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


